           Case 1:19-cv-00337-CCC Document 1 Filed 02/27/19 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                                FOR THE
                    MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY GRATTI and            : CASE NO.
THOMAS McNULTY, as Trustees   :
of the IBEW LOCAL NO. 607     :
PENSION FUND, IBEW LOCAL      : Electronically Filed
NO. 607 ANNUITY FUND and      :
IBEW LOCAL NO. 607 HEALTH     :
AND WELFARE FUND,             :
           Plaintiffs         :
       v.                     :
                              :
PRECISION INSTALLATIONS, INC. :
96 Rumble Lane                :
Mill Hall, PA 17751-9293      :
             Defendant        :

                                   COMPLAINT

      1.      This Court has jurisdiction over the subject matter of this action under

29 U.S.C. §§1132 and 1145, 29 U.S.C. §185(a), and/or 28 U.S.C. §1331. The

claims asserted herein are all made under federal statutes or federal common law,

but the supplemental jurisdiction of the Court under 28 U.S.C. §1367(a) also ex-

tends to any claims that are found to lie under state law.

      2.      Venue lies in this District under 29 U.S.C. §1132(e)(2), 29 U.S.C.

§185(a) and/or 28 U.S.C. §1391(b).

      3.      Plaintiff, IBEW Local No. 607 Pension Fund (hereinafter the “Pen-

sion Fund”) is a trust fund established under 29 U.S.C. §186(c)(5). Its Trustees are
             Case 1:19-cv-00337-CCC Document 1 Filed 02/27/19 Page 2 of 9




the “named fiduciary,” “plan administrator” and “plan sponsor,” and each is an in-

dividual “fiduciary” within the meaning of 29 U.S.C. §§1102(a) and 1002(16) and

(21).

        4.      The Pension Fund is a “multiemployer plan,” “employee benefit plan”

and “employee benefit pension plan” within the meaning of 29 U.S.C. §1002(37),

(2) and (3), which is administered and has its principal place of business in this

District at ℅ PATH Administrators, P. O. Box 6480, Harrisburg, PA, 17112-0480.

        5.      Plaintiff, IBEW Local No. 607 Annuity Fund (hereinafter the “Annui-

ty Fund”) is a trust fund established under 29 U.S.C. §186(c)(5). Its Trustees are

the “named fiduciary,” “plan administrator” and “plan sponsor,” and each is an in-

dividual “fiduciary” within the meaning of 29 U.S.C. §§1102(a) and 1002(16) and

(21).

        6.      The Annuity Fund is a “multiemployer plan,” “employee benefit plan”

and “employee benefit pension plan” within the meaning of 29 U.S.C. §1002(37),

(2) and (3), which is administered and has its principal place of business in this

District at ℅ PATH Administrators, P. O. Box 6480, Harrisburg, PA, 17112-0480.

        7.      Plaintiff, IBEW Local No. 607 Health and Welfare Fund (hereinafter

the “Health and Welfare Fund”) is a trust fund established under 29 U.S.C.

§186(c)(5). Its Trustees are the “named fiduciary,” “plan administrator” and “plan


                                          2
           Case 1:19-cv-00337-CCC Document 1 Filed 02/27/19 Page 3 of 9




sponsor,” and each is an individual “fiduciary” within the meaning of 29 U.S.C.

§§1102(a) and 1002(16) and (21).

      8.      The Health and Welfare Fund is a “multiemployer plan,” “employee

benefit plan” and “employee welfare benefit plan” within the meaning of 29 U.S.C.

§1002(37), (1) and (3), which is administered and has its principal place of busi-

ness in this District at ℅ PATH Administrators, P. O. Box 6480, Harrisburg, PA,

17112-0480.

      9.      The Pension Fund, Annuity Fund and Health and Welfare Fund are

hereinafter jointly or severally referred to as “the Funds” or “ERISA Funds.”

      10.     Plaintiffs Anthony Gratti and Thomas McNulty (who, together with

the Funds, are collectively referred to herein as “Plaintiffs”), are fiduciaries of the

Funds within the meaning of 29 U.S.C. §1002(21) with respect to the collection of

contributions due the Funds and related matters. They have a business address at

the addresses for the Funds listed herein, and are authorized to bring this action on

behalf of all Trustees of the Funds as organizations.

      11.     Defendant, Precision Installations, Inc. (hereinafter “the Company”),

is an employer in an industry affecting commerce within the meaning of 29 U.S.C.

§152(2), (6) and (7) and 1002(5), (11) and (12), with a business office at the ad-

dress listed in the caption. The Company does business with the Funds that is suf-


                                          3
         Case 1:19-cv-00337-CCC Document 1 Filed 02/27/19 Page 4 of 9




ficient to create personal jurisdiction over the Company in this District and a sub-

stantial part of the events or omissions giving rise to the claims herein occurred

from transactions with the Funds’ office in this District.

      12.    At all times relevant to this action, the Company was party to or

agreed to abide by the terms and conditions of a collective bargaining agreement

(hereinafter the “Agreement”) between International Brotherhood of Electrical

Workers Local Union No. 607 and the Shamokin Division, Penn-Del-Jersey Chap-

ter, National Electrical Contractors’ Association.

      13.    The Company is subject to and has agreed to abide by the terms of the

Amended and Restated Agreements and Declarations of Trust of the Funds (singly

or jointly referred to herein as the “Trust Agreements”), made between certain em-

ployers and employee representatives in an industry(ies) affecting interstate com-

merce to promote stable and peaceful labor relations, and the plan documents for

the ERISA Funds.

      14.    Under the Agreement, Trust Agreements, plan documents of the

ERISA Funds and/or other documents, the Company agreed:

             a.     To make full and timely payment on a monthly basis, on or be-

      fore the 15th day of each month, to the Funds as required by the Trust

      Agreements and plan documents;


                                          4
         Case 1:19-cv-00337-CCC Document 1 Filed 02/27/19 Page 5 of 9




              b.     To file monthly remittance reports with the Funds detailing all

      employees or work for which contributions were required under the Agree-

      ment;

              c.     To pay liquidated damages in the amount of Twenty ($20.00)

      Dollars or Ten (10%) Percent of the delinquent amount, whichever is great-

      er; interest at the rate of One and One-half (1.5%) Percent of the delinquent

      amount per month; and all costs of litigation, including attorneys’ fees, ex-

      pended by the Funds to collect any amounts due as a consequence of the

      Company’s failure to comply with its contractual and statutory obligations

      described in Subparagraphs (a) and (b), above.

                   COUNT I – CONTRIBUTIONS UNDER ERISA

       Anthony Gratti and Thomas McNulty, as Trustees of the IBEW Local
         No. 607 Pension Fund, IBEW Local No. 607 Annuity Fund and
       IBEW Local No. 607 Health and Welfare Fund, Plaintiffs v. Precision
                              Installations, Inc.

      15.     The allegations of Paragraphs 1 through 14 above are incorporated by

reference as if fully restated.

      16.     Based on information currently available to the ERISA Funds, the

Company has failed to timely pay amounts due under the Agreement, Trust

Agreements and plan documents for the months of September, October and No-

vember, 2018, in violation of 29 U.S.C. §1145.

                                          5
        Case 1:19-cv-00337-CCC Document 1 Filed 02/27/19 Page 6 of 9




      17.     Pursuant to the provisions of the Agreement, Trust Agreements and

plan documents, liquidated damages and interest in the amount of $1,877.95 are

due from the Company on account of the delinquent contributions for the months

of September, October and November, 2018.

      18.     The ERISA Funds are adversely affected and damaged by the Com-

pany’s violation of 29 U.S.C. §1145.

      WHEREFORE, Plaintiffs demand judgment against the Company as fol-

      lows:

              a.   For liquidated damages and interest due in the amount of

      $1,877.95 on account of the untimely payment of contributions for the

      months of September, October and November, 2018, plus any additional

      liquidated damages and interest due since the filing of this suit;

              b.   For any additional contributions due since the filing of this ac-

      tion;

              c.   For costs incurred in this action or the collection or enforce-

      ment of any judgment as provided under the Trust Agreements, plan docu-

      ments of the ERISA funds and 29 U.S.C. §1132(g)(2), including filing fees

      in the amount of $400.00, and service fees in the amount of $137.50; and

              d.   For reasonable attorneys’ fees incurred in this action; and


                                          6
         Case 1:19-cv-00337-CCC Document 1 Filed 02/27/19 Page 7 of 9




             e.     For such other legal or equitable relief as the Court deems ap-

      propriate.

            COUNT II – CONTRIBUTIONS UNDER COLLECTIVE
                      BARGAINING AGREEMENTS

       Anthony Gratti and Thomas McNulty, as Trustees of the IBEW Local
         No. 607 Pension Fund, IBEW Local No. 607 Annuity Fund and
       IBEW Local No. 607 Health and Welfare Fund, Plaintiffs v. Precision
                              Installations, Inc.

      19.    The allegations of Paragraphs 1 through 18 above are incorporated by

reference as if fully restated.

      20.    The Company has not paid the Funds as required by the Agreement

and other documents incorporated by the Agreement, such as the Trust Agreements

or plan documents of the ERISA Funds.

      21.    Based on information currently available to the ERISA Funds, the

Company has failed to timely pay amounts due under the Agreement, Trust

Agreements and plan documents for the months of September, October and No-

vember, 2018.

      22.    Pursuant to the provisions of the Agreement, Trust Agreements and

plan documents, liquidated damages and interest in the amount of $1,877.95 are

due from the Company on account of the delinquent contributions for the months

of September, October and November, 2018.


                                         7
        Case 1:19-cv-00337-CCC Document 1 Filed 02/27/19 Page 8 of 9




      23.     Plaintiffs have been damaged by the Company as a proximate result

of the Company’s breach of the Agreement and/or its incorporated documents.

      WHEREFORE, Plaintiffs demand judgment against the Company as fol-

      lows:

              a.   For liquidated damages and interest due in the amount of

      $1,877.95 on account of the untimely payment of contributions for the

      months of September, October and November, 2018, plus any additional

      liquidated damages and interest due since the filing of this suit;

              b.   For any additional contributions due since the filing of this ac-

      tion;

              c.   For costs incurred in this action or the collection or enforce-

      ment of any judgment as provided under the Agreement and Trust Agree-

      ments, including filing fees in the amount of $400.00, and service fees in the

      amount of $137.50;

              d.   For reasonable attorneys’ fees incurred in this action; and




                                          8
         Case 1:19-cv-00337-CCC Document 1 Filed 02/27/19 Page 9 of 9




            e.    For such other legal or equitable relief as the Court deems ap-

     propriate.

                                    Respectfully submitted,
                                    CHARLES W. JOHNSTON, P.C.
                                    101 Erford Road, Suite 302
                                    Post Office Box 98
                                    Camp Hill, Pennsylvania 17001-0098
                                    Telephone: (717) 975-5500
                                    Facsimile: (717) 975-5511

                                    /s/ CHARLES W. JOHNSTON
                                    Pa. I.D. No. 15621
                                    e-mail: cjohnston@jadlegal.com

                                    Attorneys for Plaintiffs
Dated:      February 27, 2019




                                       9
